Citation Nr: 0425209	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-02 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from January 1942 to May 1947.  
He died in June 2001.  

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in June 2001.

2.  The death certificate listed the immediate cause of death 
as malignant melanoma of the ear. 

3. At the time of the veteran's death, service connection was 
in effect for post-diphtheritic paralysis, rated as 
noncompensable. 

4.  The medical issues relating to the claim of service 
connection for the cause of the veteran's death do not 
involve such complexity or controversy as to warrant an 
independent medical opinion.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  An independent medical opinion regarding the claim of 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 7109; 38 C.F.R. § 3.328, 20.901 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In September 2001 and May 
2004 letters, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also advised the appellant to identify any 
additional information that she felt would support her claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the appellant.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the appellant, in a June 2004 statement in 
support of claim, indicated that she had no other additional 
information or evidence to support her claim.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2003).

The death certificate shows that the veteran died in August 
2001.  According to the death certificate the immediate and 
sole cause of death was malignant melanoma of the ear.  

The veteran's service medical records are devoid of any 
complaints or findings of a skin disorder or cancer.  

At the time of a September 1947 VA examination, there were no 
findings of an ear or skin disorder and no findings of 
cancer.  There were also no findings of an ear or skin 
disorder or cancer at the time of December 1947 or February 
1949 VA examinations.  At the time of a March 1954 VA 
examination, normal findings were reported for the skin and 
ears.  There were also no findings of cancer made at that 
time.  

In July 2001, the appellant requested service connection for 
the cause of the veteran's death.  

In support of her claim, the appellant submitted a September 
2000 report from S. C., M.D.  In his report, Dr. C. indicated 
that the veteran's history was remarkable for a history of 
multiple basal cell carcinomas; a history of spindle cell 
carcinoma diagnosed originally in October 1998, status post 
resection and radiation therapy with MOHL surgery in April 
1999 and finally right auricle and temporal bone resection in 
January 2000; and a history of asbestosis.  

Additional treatment records obtained in conjunction with the 
appellant's claim reveal that at the time of a July 1990 
visit to the University Associates Medical Clinic, the 
veteran was noted to have asbestosis and a history of 
squamous cell carcinoma and actinic keratosis on the face and 
arms.  

In a July 1990 report, A. S., M.D., indicated that the 
veteran had a very strong asbestos exposure history, working 
lagging pipes below ships in his early 20s and 30s.  He noted 
that the veteran carried a diagnosis of asbestosis.  

In a September 2002 letter, J. F., M.D., indicated that the 
veteran had been a patient of his since October 1999.  He 
noted that the veteran had asbestosis.  He stated that this 
could have been a contributing factor to the veteran's death.  

In a February 2003 statement, the appellant indicated that 
she had been told that the rapid lymphatic spread of the 
cancer was driven by asbestosis.  She further noted that the 
appellant regularly worked with asbestos while on board ship 
during his service in the Navy.  The appellant also submitted 
a copy of the veteran's sea service.  

In December 2003, the claims folder was reviewed by a VA 
physician in order to determine whether the veteran's 
exposure to asbestos in service was a contributing factor to 
his death.  

In his report, the examiner indicated that he had reviewed 
the entire claims folder.  He noted that the veteran had 
active service from 1942 to 1947.  He stated that it was 
clear from reviewing the records that the veteran had 
exposure to asbestos during his military service and that he 
subsequently contracted two conditions in the lung related to 
asbestos exposure.  The examiner noted that according to the 
records, including the death certificate, the veteran died as 
a result of malignant melanoma of the ear.  He observed that 
there was no elaboration on the death certificate beyond this 
and there was no mention of asbestosis.  

The examiner indicated that although asbestos could be 
related to a number of intrapulmonary and extrapulmonary 
neoplasms, there was no etiological relationship between 
asbestos exposure and malignant melanoma.  The examiner 
stated that he could not conclude that the veteran's melanoma 
was related to his military service and that the exposure to 
asbestos during his military service contributed to his 
death. 

Service connection is not warranted for the cause of the 
veteran's death.  The service medical records are devoid of 
any complaints or findings of cancer during service.  There 
were also no complaints or findings of cancer in the years 
immediately following service.  

The Board notes that the appellant has stated that it is her 
belief that the veteran's death resulted from exposure to 
asbestos in that his asbestosis accelerated his death.  The 
Board does not doubt the sincerity of the appellant's belief 
in this claimed causal connection.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation which led to the veteran's death.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board is aware of the September 2002 opinion of Dr. F., 
who indicated that the veteran's asbestosis could have been a 
contributing factor to his death.  

The Board does note that the veteran served on various Naval 
ships during his period of service, which resulted in his 
exposure to asbestos.  The Board further observes that the 
veteran developed asbestosis during his lifetime.  However, 
the sole cause of the veteran's death listed on the death 
certificate is malignant melanoma of the ear.  Moreover, the 
December 2003 VA examiner indicated that although asbestos 
could be related to a number of intrapulmonary and 
extrapulmonary neoplasms, there was no etiological 
relationship between asbestos exposure and malignant 
melanoma.  The examiner stated that that he could not 
conclude that the veteran's melanoma was related to his 
military service or that the exposure to asbestos during his 
military service contributed to his death. 

The Board is giving more probative weight to the VA 
examiner's opinion as it was based upon a thorough review of 
the veteran's claims folder and he provided specific reasons 
for his conclusions.  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

The appellant's representative has requested that an 
independent medical opinion be obtained with respect to the 
claim of service connection for the cause of the veteran's 
death.  An independent medical opinion may be obtained where 
the medical issues relating to the claim involve such 
complexity or controversy to warrant such an opinion.  
38 U.S.C.A. § 7109; 38 C.F.R. §§ 3.328, 20.901.  In the 
present case, the cause of the veteran's death does not raise 
a complex or controversial medical issue.  The weight of the 
evidence is against the finding that the cause of the 
veteran's death is related to his period of service.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



